Citation Nr: 1645567	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  07-34 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial compensable rating, prior to November 20, 2012, and a rating in excess of 20 percent, from November 20, 2012, for service-connected low back strain.  

2. Entitlement to an initial compensable rating, prior to November 20, 2012, and a rating in excess of 10 percent, from November 20, 2012, for service-connected right knee retropatellar pain syndrome.

3. Entitlement to an initial compensable rating, prior to November 20, 2012, and a rating in excess of 20 percent, from November 20, 2012, for service-connected eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from July 2000 to April 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs Regional Office (RO).  In July 2016, the Veteran and his spouse appeared and provided testimony at a Board hearing before the undersigned.  A transcript of that hearing is associated with the record.  

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with CAVC to stay the precedential effect of its decision.  On October 6, 2016, CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  In this case, the appeal of the issue of entitlement to an increased rating for service-connected eczema may be affected by the resolution of VA's appeal in Johnson, so the Board will stay action on that matter in accordance with CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The issue of entitlement to service connection for a left knee disability, as secondary to the Veteran's service-connected right knee disability, was raised at the July 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veterans claim on appeal can be decided. 

At the outset, the Board notes that the Veteran was recently afforded a VA examination of his low back disability, in October 2016.  However, there is no indication that the October 2016 examination report has been reviewed by the AOJ in relation to this appeal or that the Veteran has waived his right to AOJ review of this evidence.  

Irrespective of whether the October 2016 VA examination report has been reviewed by the AOJ, the Board finds that the examination is inadequate as it does not sufficiently discuss the Veteran's functional impairment during flare-ups, nor does it adequately address the Veteran's statements of record.  In this regard, the VA examiner noted that he was unable to comment on the Veteran's functional impairment during flare-ups without resorting to speculation.  However, at the July 2016 Board hearing, the Veteran described his level of impairment during flare-ups of his back pain and reported that he was unable to move, which is suggestive of significant impairment.  The Veteran also indicated that he experienced two to three flare-ups of his back pain per month.  Further, the VA examination report notes that the Veteran does not experience spasms related to his back disability, while at the Board hearing, the Veteran described episodes of back spasms that occurred on more than one occasion.  Therefore, the Board finds that the October 2016 VA examination is not adequate and a new examination is warranted to determine the current severity of the Veteran's service-connected low back disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Regarding the Veteran's service-connected right knee disability, the Board notes that he was last afforded a VA examination for this disability in November 2012, four years ago.  At his July 2016 Board hearing, the Veteran described symptomatology that suggest his right knee disability has worsened in severity.  Specifically, he reported that he experiences several flare-ups of pain per week, his knee gives way and is unstable, and that he has had to change jobs and make job accommodations due to both his right knee disability and low back disability.  

Additionally, the Board finds that the medical evidence with respect to the Veteran's right knee disability is currently in conflict.  In this regard, the Board notes that when the Veteran initially sought treatment at the VAMC for his right knee symptoms in August 2007, an X-ray was performed and he was diagnosed with degenerative joint disease (DJD) of the knees.  However, a review of the November 2012 VA examination report shows that it was noted that X-ray images were performed and there was no evidence of arthritis.  Therefore, on new VA examination, X-rays should be performed to determine whether the Veteran has a current diagnosis of DJD, as was noted as early as August 2007.

Finally, the Board finds that the record, as it currently stands, contains very few VA outpatient treatment records.  The Veteran initiated care with the VAMC in 2007, immediately after separating from active service.  While the Veteran, by his own admission, does not receive an abundance of care, he does receive somewhat regular care for his service-connected disabilities and takes prescribed medication.  As such, the Board finds that before a decision can be made on this appeal, efforts to obtain any outstanding VA outpatient treatment records should be obtained.  Notably, the record indicates that the Veteran has been a patient within the Central Texas VA medical system, but now lives in Arizona; appropriate action should be taken to request records from all appropriate VA Medical Centers.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide information pertaining to where he has received VA outpatient treatment and then obtain any outstanding VA treatment records. 

2. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of the Veteran's service-connected low back and right knee disabilities.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be completed and all clinical findings, to include a discussion of functional impairment during flare-ups, should be reported in detail.  X-rays of the right knee should be performed to determine if the Veteran has a current diagnosis of arthritis.

In assessing the severity of the low back and right knee disabilities, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint, where applicable.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

3. The, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






